     Case 2:18-cv-01121-TLN-KJN Document 57 Filed 04/29/20 Page 1 of 2


1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10   DEBRA ESTERCES,                        CASE NO.: 2:18-cv-01121-TLN-KJN
11                Plaintiff,
                                           ORDER GRANTING JOINT MOTION
12         v.                              TO DISMISS ACTION WITH
                                           PREJUDICE AND TO RETAIN
13   SOUTHERN MONO                         JURISDICTION
     HEALTHCARE DISTRICT DBA
14   MAMMOTH HOSPITAL; AND
     DOES 1 THROUGH 10,                    District Judge:   Hon. Troy L. Nunley
15                                         Magistrate Judge: Hon. Kendall J. Newman
                  Defendants.
16                                          Action Filed: May 4, 2018
                                            Trial Date: None Set
17
18         Pending before the Court is the Joint Motion to Dismiss this Action with
19   Prejudice and to Retain Jurisdiction filed by Plaintiff Debra Esterces and Defendant
20   Southern Mono Healthcare District (“SMHD”) (collectively, the “Parties”).
21         1.     Upon review of the joint motion, the Court GRANTS the relief
22   requested by the Parties.
23         2.     This action is hereby DISMISSED WITH PREJUDICE.
24         3.     All Parties shall bear their own costs and attorneys’ fees incurred in
25   the prosecution and defense of this action.
26   ///
27   ///
28   ///
                                              -1-
                        ORDER GRANTING JOINT MOTION TO DISMISS ACTION
                          WITH PREJUDICE AND TO RETAIN JURISDICTION
                                                                Case No. 2:18-cv-01121-TLN-KJN
     Case 2:18-cv-01121-TLN-KJN Document 57 Filed 04/29/20 Page 2 of 2


1          4.     The Court hereby incorporates the terms of the Parties’ Settlement
2    Agreement in this order of dismissal, and retains jurisdiction over this matter for the
3    purposes of enforcing the dismissal and Settlement Agreement.
4    IT IS SO ORDERED.
5    DATED: April 29, 2020
6
7                                                       Troy L. Nunley
                                                        United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
                        ORDER GRANTING JOINT MOTION TO DISMISS ACTION
                          WITH PREJUDICE AND TO RETAIN JURISDICTION
                                                                   Case No. 2:18-cv-01121-TLN-KJN
